Allowability Notice

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-20 and 22-30 are allowed. 

	Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance: As to claim 1, the following
limitations are novel and not obvious over the art of record in combination with the remaining
limitations “receiving, while in the connected state with the first cell, a handover command from the first base station indicating a handover to a second cell served by a second base station; initiating, while in the connected state with the first cell, a connection procedure with the second cell; suspending, during the connection procedure with the second cell, the signaling radio bearer, wherein the suspending comprises receiving a configuration message via the signaling radio bearer associated with updating the configuration for the connected state and suppressing the updating of the configuration based at least in part on the initiating; and maintaining, during the connection procedure with the second cell, the data radio bearer. “. 

As to claims 3-14, the claims are allowed as being dependent from an allowable claim.

As to claim 15, the following limitations are novel and not obvious over the art of record in combination with the remaining limitations “receiving a handover command from the first base station indicating a handover of the first primary cell to a second primary cell served by a second base station; initiating, by the UE, a connection procedure to the second primary cell while maintaining a connected state with the first primary cell; and determining a modification of the carrier aggregation configuration for the at least one secondary cell based at least in part on the receiving the handover command. “. 

As to claims 16-19, the claims are allowed as being dependent from an allowable claim.

As to claim 20, the claim are allowed as applied to claim 1 above with similar limitations.

As to claims 22-25, the claims are allowed as being dependent from an allowable claim.

As to claim 27, the claim are allowed as applied to claim 15 above with similar limitations.

As to claims 28-30, the claims are allowed as being dependent from an allowable claim.

Any comments considered necessary by applicant must be submitted no later than the payment
of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such
submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM SHARMA whose telephone number is (571)270-7182.  The examiner can normally be reached on 11am-8pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GAUTAM SHARMA/Examiner, Art Unit 2467

/HASSAN A PHILLIPS/Supervisory Patent Examiner, Art Unit 2467